Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

Southern District of Indiana

Case number (if known): Chapter you are filing under:
Chapter 7
() Chapter 11 |
(J Chapter 12
Q) Chapter 13 |

a _—

Q) Check if this is an
amended filing

   

Sale

Official Form 101 ce
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. !f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

|
i

 

 

 

 

About Debtor 1: | About Debtor 2 (Spouse Only in a Joint Case):
4. Your full name
/ Write the name that is on your Breona
| government-issued picture - -

identification (for example, First name First name

your driver's license or Michelle

passport). Middle name Middle name

Everett

Bring your picture
identification to your meeting Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suffix (Sr., Jr, 1, IN) Suffix (Sr., Jr, HI)
'2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
: maiden names.
Last name Last name
} First name First name
Middle name Middle name
Last name Last name
| 3. Only the last 4 digits of
sony _-x- 6 3 5 4 x=
. your Social Security XXX XX — _ OS SS XXX XK
i number or federal OR OR
Individual Taxpayer 9 9
| Identification number XK XX LL XX = XX -__
: (ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1 Breona

Michelle

Everett

 

First Name Middle Name

_ 4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

Last Name
About Debtor 1:

Wl | have not used any business names or EINs.

Case number (if known),

“t

About Debtor 2 (Spouse Only ina Joint Case):

LD | have not used any business names or EINs.

 

Business namé** “ P pone

+

F 4 Lore &
Bet tet! ne are et eesemap OF

Business name

 

Business name
CMS Leet er We Ry At Ra Be te

EN

EN

Business name

EN

EIN

 

 

5. Where you live

2008 Bellefontaine Street

If Debtor 2 lives at a different address:

 

 

 

 

 

 

Number Street Number Street

Indianapolis IN 46202

City State ZIP Code City State ZIP Code
Marion

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

yy Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CO) have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

L) I have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

SAR SERNBEERG BOE ns tat

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Debtor 1 Breona Michelle Everett Case number (if known)

 

 

First Name Middle Name Last Name
ie the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file Chapter 7

| under
CL) Chapter 11

L) Chapter 12
UL) Chapter 13

8. How you will pay the fee | will pay the entire fee when I file my petition. Please check with the clerk's office in your

| local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

U1 I need to pay the fee in instaliments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

| ue me
L

 

 

 

_9. Have you filed for W No
bankruptcy within the
last 8 years? CQ) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
' MM / DD /YYYY
10. Are any bankruptcy W No
cases pending or being
filed by a spouse who is QO) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
i Debtor Relationship to you
District When Case number, if known.
MM/DD/YYYY
11. Do you rent your WNo. Gotoline 12.
residence? () Yes. Has your landlord obtained an eviction judgment against you?

U2 No. Go to line 12.

QO ves. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Breona

Michelle

Everett Case number (it known)

 

First Name

Middle Name

Last Name

Ss Report About Any Businesses You Own as a Sole Proprietor

 

' 12, Are you a sole proprietor (No. Goto Part 4.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

13. Are you filing under

Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smailf

business debtor, see
11 U.S.C. § 101(51D).

Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code
Check the appropriate box to describe your business:

L} Health Care Business (as defined in 11 U.S.C. § 101(27A))

LI Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

U) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

L) None of the above

!f you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a smal! business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

CY No. Iam not filing under Chapter 11.

CQ No. tam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

C} Yes. !am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

{1 No
L} Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZIP Code
Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1 Breona

Michelle

Everett

 

First Name Middle Name

Last Name

to Receive a Briefing About Credit Counseling

Case number (if known),

 

ee ertain Your Efforts

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

i If you file anyway, the court

can dismiss your case, you

: will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Wi | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and ! received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(J) t received a briefing from an approved credit
counseling agency within the 180 days before |

About Debtor 2:(Spouse Only in a Joint Case):

You must check one:

QC) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

QO) | received a briefing from an approved credit
counseling agency within the 180 days before |

filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST fife a copy of the certificate and payment

filed this bankruptcy petition, but | do not have a
certificate of completion.

|

Within 14 days after you file this bankruptcy petition, -

you MUST file a copy of the certificate and payment

plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(} 1 am not required to receive a briefing about
credit counseling because of:

(2 incapacity. {| have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

(J Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J | am not required to receive a briefing about
credit counseling because of:

QO) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

UO) Disability. | My physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

U) Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court. |

page 5

i
Debtor 1 Breona Michelle Everett Case number (if known)

 

 

First Name Middle Name Last Name

RE answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CL) No. Go to line 16b.
W Yes. Go to line 17.

"46. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

W No. Go to line 16c.
CL) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under ;
Chapter 7? C2 No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after W Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and Wi No
administrative expenses
are paid that funds will be Q) Yes

| available for distribution
to unsecured creditors?

 

 

 

18. How many creditorsdo 1-49 C2 1,000-5,000 C) 25,001-50,000
| you estimate that you C) 50-99 Q) 5,001-10,000 C) 50,001-100,000
owe? LJ 100-199 LJ 10,001-25,000 CL) More than 100,000
LJ 200-999
19. How much do you W $0-$50,000 CL) $1,000,001-$10 million C) $500,000,001-$1 billion
_ estimate your assetsto ©) $50,001-$100,000 LJ $10,000,001-$50 million LY $1,000,000,001-$10 billion
be worth? C) $100,001-$500,000 Cd $50,000,001-$100 million Q) $10,000,000,001-$50 billion
QJ $500,001-$1 million LJ $100,000,001-$500 million C) More than $50 billion
| 20. How much do you  $0-$50,000 CJ $1,000,001-$10 million Q) $500,000,001-$1 billion
' estimate your liabilities = © $50,001-$100,000 LJ $10,000,001-$50 million CL} $1,000,000,001-$10 billion
to be? CL) $100,001-$500,000 O) $50,000,001-$100 million C) $10,000,000,001-$50 billion
L} $500,001-$1 million CJ $100,000,001-$500 million C) More than $50 billion

 

Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

: 18 U.S.C. §§ 152, 1341, 1519, and 3571.
| x Pionm C samt x

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on f 2 23 Kal q Executed on
M / DD 1YYYY MM / DD /YYYY
ke ‘ SARE a aaa i SS RRR EE. Bee wigs. vrnketive PELE e. BBB ck 5S. PORE Be MESES LAER.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-08017-RLM-7 Doc1 Filed 10/28/19 EOD 10/28/19 16:30:30 Pg 7 of 62

 

 

Debtor 1 Breona Michelle Everett Case number (if known)
First Name Middle Name Last Name
ReegeS SST AMEE RES RS. RR. GAME BS SU GRC SE Oe Boast wo se Reg! + aed BSE ome. SET RRL GL EGEBE SS 8 po ORG R i 2 + SRR MAE | Ee

 

. |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
i represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
| If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not

 

 

 

 

 

 

 

 

: need to file this page. x
Date

Signature of Attorney for Debtor MM / DD /YYYY
i
Printed name

Firm name
Number Street
City State ZIP Code
Contact phone Email address

Bar number State
|
I
Ba. Be ake, Sele: CRB MR. ee? “Kee. ee SERS Fgh, ABR RRR ERE RA EE UBER RE EB GIES

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Res

 

 

Debtor 14 Breona Michelle Everett Case number (if known)
First Name Middle Name Last Name
“GRR iS ERE: SE Sa vhwbey HEARSE OE RGRE RE LPS se Bd RASS ST

For you if you are filing this
' bankruptcy without an
' attorney

| If you are represented by
"an attorney, you do not

need to file this page.

 

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

U) No

i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

L} No

bd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
W No

L) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x Prono Crerall x

PARR ESE

 

Signature of Debtor 1 Signature of Debtor 2
Date [0 oo 3 Ke 21 ) Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone

 

 

Cell phone 3i 704% : 9362 Cell phone

 

Email address beeance U ee, @) ain, | Email address

ae
REE

 

   

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Fill in this information to identify your case:

Debtor 4 Breona Michelle Everett

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Indiana

 

Case number L) Check if this is an
{i known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Eo Summarize Your Assets

|

Your assets
Vaiue-of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B......scssssessessessseecsieecnseeseeecetsentennncesnersneessntssssensssessnensnecgnaneenacanacenans $ _____ 9.00

|

1b. Copy line 62, Total personal property, from Schedule A/B.........cscccccscese ete ieee ene teat ee ne eee et REET TERETE eet $ 2,043.93
1c, Copy line 63, Total of all property on Schedule A/B ..........ccscccccss tent reenenetensininenscerenseneesenaneseaeetentenecenecenanenannnacnsasennns $ 2,043.93

 

 

 

ad sun marize Your Liabilities
Your liabilities
Amount you owe

9 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ___ 17,413.59

' 3, Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
: 3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F .......ccccccecceeeteseeeseensnseeeenes

$ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ....c.ccceeeetetetetee

+ 5 34,789.84

 

 

 

 

 

 

: Your total liabilities $ 52,203.43

Ee Summarize Your Income and Expenses

| 4. Schedule I: Your Income (Official Form 106!

| Income (Otne ) 5 2,730.00

Copy your combined monthly income from line 12 of Schedule 1 ........s.scceceescseteeeeestteteacttetenreeeneneasenneanenttantntt nates eet eas

| 5. Schedule J: Your Expenses (Official Form 106)
Copy your monthly expenses from line 22c of SCHECUuIe J ooeccccccccccccccssscscccessseceeeenceenesssceeseneaeeeseneeeaeeessesenanceeeeassageensnneneetnnegs $ 2,397.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

Debtor 1 Breona Michelle Everett Case number (if known)

 

 

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

 

‘ 6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CD No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

a AOR SSRIS oa EB IN A sgt a fee osetia eee wre WC RLH n Pos ata sie SSR UROERIREYE RSE A8 « SOOBRORIME on < Se oma sane tebtto Sst Riemnant oe

_ 7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

A SRA sta 2 Sosnaeiatcte eed ~ Poe Bea ns Se eek we weer / ERMAN. we Mgssetotens, a" paROMNICON

seca 4

 

| 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 3,062.14

 

 

 

RESON sepeioniat Pa ae EP os oe Sedehattant A tt 5 po ttetene: a ete ee + hee a SIS WR CRED

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

Total claim

From Part 4 on Schedule E/F, copy the following:

 

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
Qc. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) re
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
Qg. Total. Add lines 9a through 9f. $ 0.00

 

 

 

page 2 of 2

 
Fill in this information to identify your case and this filing:

Debtor 1 Breona

Michelle

Everett

 

First Name

Debtor 2

Middle Name

Last Name

 

Last Name

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the: Southern District of Indiana

Case number

 

() Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Bee Deserve Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

: w No. Go to Part 2.
U2 Yes. Where is the property?

i 2
What is the property? Check all that apply. Do not deduct secured claims or exernptions: Put
OQ Single-family home the amount of any secured-claims on Schedule D:

 

 

 

 

4.1. : _ oO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . ;
L Condominium or cooperative Current value of the Current value of the
i (2 Manufactured or mobile home entire property? portion you own?
. CJ Landa $ $
: C2 investment property
- U) Timeshare Describe the nature of your ownership

i City State ZIP Code U2 Other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

UY Debtor 1 only

County CO Debtor 2 only
Q) Debtor 1 and Debtor 2 only QO) Check if this is community property
(see instructions)

 

 

(CD At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

i What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Q) Single-family home the amount of any sécured claims on Schedule D:
Creditors Who Have Claims Secured. by Property.

 

 

 

 

i 1.2. __ —_ O) duplex or multi-unit building

: Street address, if available, or other description . ; oe te »
LJ Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
C) Land $ $
U) Investment property
O) Timeshare Describe the nature of your ownership

City State ZIP Code interest (such as fee simple, tenancy by

CQ) other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

 

C) Debtor 1 onty

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only U) check if this is community property
CJ At least one of the debtors and another (see instructions)

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Debtor 1 Breona Michelle Everett Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

First Name Middie Name Last Name
: What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
: 13 O Single-family home the amount of any secured claims on Schedule D:
3. . Creditors Who Have Claims Secured by Property. 4
Street address, if available, or other description Cj Duplex or multi-unit building Hs
Condominium or cooperative Current value of the Current value of the |
QO Manufactured or mobile home entire property? portion you own?
: C) Lana $ $ :
QO Investment property
City State zIPCode () Timeshare Describe the nature of your ownership
QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), ifknown.
i
Who has an interest in the property? Check one. :
[
i LD Debtor 1 only
| County C2 Debtor 2 only :
QO) Debtor 1 and Debtor 2 only U) Check if this is community property
C) At least one of the debtors and another (see instructions) :
Other information you wish to add about this item, such as local
property identification number: |
. 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
i you have attached for Part 1. Write that number here. ...............ccccccsecccssssesesececcessesesecsesecessussisecsessesssceccesecceee > re

 

 

 

5
;

| g
Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
) you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases. :

 

: 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C) No

 

 

 

 

Wi Yes
: : :
i 3.1. Make: Ford Whe has an interest in the property? Check one. M9 not deduct secured claims or exemptions. Put;
: . the amount of any secured claims on Schedule D: ~?
I Model: Fusion Debtor 1 only Creditors Who Have Claims Secured by Property.
: ¥. 2016 L) Debtor 2 only 5 ae sata
: ear:
| 70000 Debora Debio 2 ont Curent ale ofthe Curent vale ofthe
i Approximate mileage: "=" " (1 At teast one of the debtors and another Per'ly P y
Other information: 0.00 0.00 |
() Check if this is community property (see $ . 5 ——
instructions) |
If you own or have more than one, describe here:
i 3.2. Make: Who has an interest in the property? Check one. po net deduct secured claims or-exemptions, Put i
‘ the amount of any secured claims on Schedule D:
; Model: Q) Debtor 1 only Creditors Who Have Claims Secured by. Property. _

 

CD Debtor 2 only oo = eaten

Year: Q] debtor 1 and Debtor 2 only Current value ofthe Current value of the

. . . entire property? ortion you own?
Approximate mileage: L) At least one of the debtors and another Property P y
Other information: :
$ $ j

 

 

C1) Check if this is community property (see i
instructions) j

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
Michelle

Everett

 

Debtor 1 Breona
First Name Middle Name
3.3. Make:
Model:
Year:

Approximate mileage:

Other information:

 

 

 

3.4. Make:
Model:
Year:
i Approximate mileage:

Other information:

 

 

 

Who has an interest in the property? Check one.

(2 Debtor 1 only

C2 Debtor 2 only

() Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 4 only

C} Debtor 2 only

U) Debtor 1 and Debtor 2 only

UO) At least one of the debtors and another

(2) Check if this is community property (see
instructions)

Case number (if known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.
Current value ofthe Current value of the ,
entire property? portion you own?

Do not deduct secured claims or exemptions. Put

the amount.of any secured claims on Schedule D:

Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property? portion you own?
I

14. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

, No

 

 

UC) Yes
4.1. Make:
Model:
Year:

Other information:

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:

 

 

Year:

Other information:

 

 

Who has an interest in the property? Check one.
C3 Debtor 4 only

] Debtor 2 only

UO) Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

(J Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CI Debtor 4 only

CJ Debtor 2 only

(J Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Do not deduct secured claims or-exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured'claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

UC) Check if this is community property (see $ $
instructions)
5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages s 0.00
you have attached for Part 2. Write that number Were oo... ccc cec eee eseeeseeseeseesenseseeensseseasensansaseersnenenscanaeneneearanecsameeenessensnetaens >

Official Form 106A/B

Schedule A/B: Property

 

 

 

page 3
Debtor 1 Breona

Michelle Everett

 

First Name Middle Name

Last Name

Describe Your Personal and Household items

‘“ Do you own or have any legal or equitable interest in any of the following items?

» 6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

|
:

i

C) No

MW) Yes. Describe......... ‘Queen bedroom Set, Bunkbed, Dining Room Set, Household Goods

7. Electronics

Case n

 

umber (i known)

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners: music
collections; electronic devices including cell phones, cameras, media players, games

U2 No a

2 Yes. Describe |2 Flat screen tv

L samen

. 8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

MW No pe te evi tee _ a

9. Equipment for sports and hobbies

CD Yes. Describe..........

Le

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

MW No Ce
CJ Yes. Describe.......... |

, 10.Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MW No

Current value of the
portion you own?

Do not deduct secured claims =
or exemptions.

 

(CD Yes. Describe......

 

11.Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C) No

b4 Yes. Describe.......... |Evervday

> 12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver

(4 No
C) Yes. Describe.......... ‘

' 13.Non-farm animals

,

i

i

Examples: Dogs, cats, birds, horses

W No a
Q) Yes. Describe..........!

kA No
\ Yes. Give specific |
information. ............. L

f
|

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here

Official Form 106A/B

clothes, shoes and boots

Schedule A/B: Property

_ 14. Any other personal and household items you did not already list, including any health aids you did not list

1500.00 |

300.00

 

 

 

i
;

|

/

300.00 .

 

 

 

 

 

 

/$
;
$ i
$ 2100.00
page 4
Debtor1 Breona

Michelle

Everett

 

First Name

Middle Name

Last Name

Ee oes’ Your Financial Assets

: Do you own or have any legal or equitable interest in any of the following?

Case number (if known).

 

" 46.Cash

i

Examples: Money you have in your wallet, in your home, in a safe deposit box, an

17.Deposits of money

Examples: Checking, savings, or other financial a
and other similar institu

MW No

' 48. Bonds, mutual funds, or publicly traded stocks

&

* 49, Non-publicly traded stock and interests in incorporate

W No

don hand when you file your petition

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

an LLC, partnership, and joint venture

WI No

O) Yes. Give specific
information about

 

 

 

CASK: 00. eects $
ccounts; certificates of deposit; shares in credit unions, brokerage houses,
tions. If you have multiple accounts with the same institution, list each.
Institution name:
17.1. Checking account: Mega Bank $ -58.83
17.2. Checking account: PNC Bank $ 2.76
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Institution or issuer name:
$
$
d and unincorporated businesses, including an interest in
Name of entity: % of ownership:
0% % $
0% % 5
0% % $
Schedule A/B: Property page 5

Official Form 106A/B
Debtor 1 Breona Michelle Everett Case number (i known}

First Name Middle Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders. |
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

WY No

LI Yes. Give specific Issuer name:
information about :

 

 

 

 

 

, 21. Retirement or pension accounts

. 23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans '

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WI No
LD Yes. List each :
account separately. Type of account: Institution name: i
401(k) or similar pian: $ i
Pension plan: $
IRA: $ i
Retirement account: $ i
Keogh: $
Additional account: $ i
Additional account: $
i
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company |
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
WA No :
CD Yes ioc Institution name or individual:
Electric: $ i
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $ |
Telephone: $ :
Water: $

 

Rented furniture:

 

!

Other:

 

 

M1 No

7 issuer name and description:

 

 

 

Official Form 106A/B Schedule A/B: Property page 6
Debtor1  Breona Michelle Everett

First Name Middle Name Last Name

Case number (if known),

 

- 24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), S29A(b), and 529(b)(1).

WW No |

a Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

yn
a

. 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
/ exercisable for your benefit

| W No

UO) Yes. Give specific
information about them....| $ j

ee ens eee ne et

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements i

WI No

O) Yes. Give specific :
information about them.... | $

cn  errmnemns eT

 

» 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exciusive licenses, cooperative association holdings, liquor licenses, professional licenses

1 No soe wna ep emma a ie ne en nn en ae i

L) Yes. Give specific |
information about them....| | $

ne een en et

 

« Money or property owed to you? Current value of the
portion you own? ©... =
Do not deduct secured
claims.or exemptions.

_ 28.Tax refunds owed to you
WI No

CO) Yes. Give specific information ‘ | Federal:
about them, including whether
: you already filed the returns / | State:

and the tax Years. 0c eset

 

i

Local:

i

Lo ten ne agin tem eee cea wuimgiieces etme ae su wan mn, cesar tess mee oman a em

29. Family support
: Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WI No

QO) Yes. Give specific information..............

 

 

 

 

Alimony: $
| Maintenance: $
, Support: $
' i | Divorce settlement: $
oe — _| Property settlement: $
' 30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
W No ee ee
i LJ Yes. Give specific information............... | | ;
|

Official Form 106A/B Schedule A/B: Property page 7
Debtor 1 Breona Michelle Everett Case number (if known)

 

 

First Name Middle Name Last Name

, 31. Interests in insurance policies

Examples: Health, disability, or life insurance; heaith savings account (HSA); credit, homeowner's, or renter’s insurance

 

 

WI No
C) Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...
$.
$
. $

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive

property because someone has died.

W No

CI Yes. Give specific information............. :

 

| Lo. . oo . dS

, 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No

C) Yes. Describe each claim. occu.

| 34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

\2 No

QC) Yes. Describe each claim.

 

_ 35. Any financial assets you did not already list

W No pov nme - : pene . Senet nie pcan msn se ner oo met te

L) Yes. Give specific information............. |

: 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that mumber here ooo. ceecccessessssseessuusssssecsnsnesssstnsssnseseestesessensuasasinusstessetsetesesisetisteiseeee >

i

Ce

 

 

 

 

$ 56.07

 

 

 

ian Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1. .

 

37. Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
L} Yes. Go to line 38.

38. Accounts receivable or commissions you already earned

: Wi No
; (2) Yes. Describe......, |

39. Office equipment, furnishings, and supplies

Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

W No
C) Yes. Describe......,

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

eR

 

 

page 8
Debtor1  Breona Michelle Everett

First Name Middle Name Last Name

Case number (known)

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wi No

Q) Yes. Describe....... s

, 41.Inventory

Wd No | ce ee ce tm nena encanto ane tt Seen mea

 

 

 

CJ Yes. Describe....... 5
a . ene ee se dees ene am
42. Interests in partnerships or joint ventures

MW No

QO) Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $

' 43. Customer lists, mailing lists, or other compilations
WNo
2 Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

C) No
O) Yes. Describe........ |

 

. 44. Any business-related property you did not already list

 

 

 

 

 

 

 

 

 

 

Wd No

UO) Yes. Give specific $
information ......... So

$

$

$

$

$
45. Add the dottar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00

for Part 5. Write that number here ........--..:ec ccs csesseeeestesnsttsseseeeenaesnnenantnaetnetisanrnarenranesannanterng eee eee ee eet >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wf No. Go to Part 7.
QJ Yes. Go to line 47.

| 47. Farm animals
Examples: Livestock, poultry, farm-raised fish

Wd No

Q) VOCS cece ee ~ srrren serene ce nar om

 

 

 

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims: -
or exemptions.

page 9

 
Breona Michelle Everett Case number drinown)

First Name Middle Name Last Name

Debtor 1

 

 

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

Ww No pon ane “ een «rms . . . se ots mms ag ;
CO Yes. Give specific : ,
information. ............ | | $
: ea on te cm ei «tine ie enn i nnn ams git ee cotta tmnt wine tee wate af '
' 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade :
i WI No
Oves...... [ ore oneness ans Meet eum) cet “ats tm it mat Wit esate Hee
Le _ - _ es
50.Farm and fishing supplies, chemicals, and feed :
M1 No
i 7 po — me ane remem cameanen mses ey
Po os
, 51.Any farm- and commercial fishing-related property you did not already list
4 No so — - “ pa rave os - ens coe sy os es ~ os
Q) Yes. Give specific |
information. ............ | $
' 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number here 00... ccssssssssssnsenetssesstuasesstnnicttesiastseientsananisanistsssssisapuuaiatititeseeeec, > Te
GEAR ve scrive All Property You Own or Have an Interest in That You Did Not List Above i
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership :
MW No eres ones 2 neem st wie oes een a SANE WS RNNONNMR rome Gmc mane or em mene ie aa Deter commen A emp i “esiin e © cenveemn as SNe SRN eg "
' (2 Yes. Give specific §
information. ............ |
L . _ _ 8
i
, 54. Add the dollar value of all of your entries from Part 7. Write that MUMber ere oe cccccscscscsssssescsessntsassecnsessssesesees > g$_——«.00
} rare s: I the Totals of Each Part of this Form
55. Part 1: Total real estate, Wn 2 ono cecssnesstststrtntntatieienussanennasintinenenatunnsisrniiiiities ec > $ 0.0
56. Part 2: Total vehicles, line 5 $ 0.00
. 57.Part 3: Total personal and household items, line 15 $ 2100.00
" 58. Part 4: Total financial assets, line 36 $ 48.07
| 59. Part 5: Total business-related property, line 45 $ 0.00 }
chi . 0.00 '
60. Part 6: Total farm- and fishing-related property, line 52 $
' 61.Part 7: Total other property not listed, line 54 +3 0.00 /
| 62. Total personal property. Add lines 56 through 61. ccs... | $ 2043-8] Copy personal property total > +g 2043.93
_ 63. Total of all property on Schedule A/B. Add line 55 + line 62..........ccccccccssssussssssssessssssessssasssosesssssssseesseseeeeeeeeeeecc. $ 2043.93

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Fill in this information to identify your case:

 

 

 

Debtor1  _Breona Michelle Everett
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Southern District of Indiana

Case number LJ Check if this is an
(If known) .
amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

eke teensy the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

 

ow You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(2 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you fist on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

Brief description of the property.and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
i Ind. Code § 34-55-10-2(c)(2
Brief === Household Goods and Fun — ¢ 1500.00 Wig 1500.00 8 (c)(2)
description:
Line from 61 Ld 100% of fair market value, up to
Schedule A/B: 2: any applicable statutory limit
i Ind. Code § 34-55-10-2(c)(2
Brief =——_Etectronics $300.00 Wi ¢ 300.00 8 (c)(2)
description:
Line from 74 C3 100% or ar mare valle, “p to
Schedule A/B: any applicable statutory limi
i Ind. Code § 34-55-10-2(c)(2
Brief =—=———_ Clothing, Shoes $300.00 Q ¢ 300.00 § (c)(2)
description:
Line from (J 100% of fair market value, up to

any applicable statutory limit

 

Schedule A/B: 11.1

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

YH No

LI Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

LI No
O Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Breona

First Name

Additional Page

Debtor 1

Middle Name

Michelle Everett

Last Name

Case number (i known)

 

Brief description of the property and line
on Schedule A/B that'lists this property

Brief

a PNC Bank
description:

17.1

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

Current value of the
portion you own

Copy the value from
Schedule A/B.

$ 2.76

Amount of the exemption you claim

Check only one box for each exemption

Ms 2.76

CL) 100% of fair market value, up to
any applicable statutory limit

Os

C) 100% of fair market value, up to
any applicable statutory limit

Os

L) 100% of fair market value, up to
any applicable statutory limit

Os

( 100% of fair market value, up to
any applicable statutory limit

Os

L) 100% of fair market value, up to
any applicable statutory limit

mr

C1) 100% of fair market value, up to
any applicable statutory limit

Os

(J 100% of fair market value, up to
any applicable statutory limit

Os

() 100% of fair market value, up to
any applicable statutory limit

Os

LD 100% of fair market value, up to
any applicable statutory limit

Os

C) 100% of fair market value, up to
any applicable statutory limit

Lig

C) 100% of fair market vaiue, up to
any applicable statutory limit

Lis

1 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Ind. Code § 34-55-10-2(c)(3)

 

 

 

 

 

page 2. of 2
Fill in this information to identify your case:

Debtor 4 Breona

Michelle

Everett

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name

Middle Name

Last Name

United States Bankruptcy Court for the: Southern District of Indiana

Case number

 

 

(If known)

 

Official Form 106D

Q

Schedule D: Creditors Who Have Claims Secured by Property

Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

4. Do any creditors have claims secured by your property?
0 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
wi Yes. Fill in all of the information below.

a t's: All Secured Claims

 

2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately
for each claim: {f more than one creditor has a particular claim, list the other creditors in Part 2.
As: much as possible, list the claims in alphabetical order according to the creditor's name.

 
 
   
 

sal nese
pa ae

5 17413.59

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ 2.1] Regional Acceptance Corpr Describe the property that secures the claim: $ 17413.59 $
Creditor's Name . 7.
2016 Ford Fusion 70000 miles
8230 MONTGOMERY RD #100
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent i
CINCINNATI OH 45236 OQ Untiquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply. |
| Gf Debtor 1 only ) Anagreement you made (such as mortgage or secured i
C2 Debtor 2 only car loan)
CQ Debtor 1 and Debtor 2 only O) Statutory lien (such as tax lien, mechanic's lien)
U Atleast one of the debtors and another (2 Judgment lien from a lawsuit
(2 other (including a right to offset) :
U Check if this claim relates to a
community debt
Date debt was incurred 07/2018 Last 4 digits of account number 9 47 4A en
[ 2.2] Describe the property that secures the claim: $ $ $
Creditor’s Name i
i
|
Number Street i
i As of the date you file, the claim is: Check all that apply.
Q) Contingent
Q) unliquidated
City State ZIP Code 1 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply. :
CO Debtor 4 only 0 An agreement you made (such as mortgage or secured
() Debtor 2 only car loan) |
U2 Debtor 1 and Debtor 2 only QQ Statutory lien (such as tax lien, mechanic's lien)
2 Atleast one of the debtors and another (2) Judgment lien from a lawsuit i
0 other (including a right to offset)
O Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ ss :
‘Add the dollar value of your entries in Column A on this page. Write that number here: p__—_17413.58 7413.59 |
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 10f___
Breona Michelle Everett Case number (known)

First Name Middle Name Last Name

Debtor 1

 

 

Additional Page
After listing any entries on this page, number them beginning with 2.3, followed
by 2.4, and so forth. “value ‘of collateral

  

Describe the property that secures the claim: $ $ $

 

Creditor's Name

 

 

 

 

 

 

 

Number Street :
As of the date you file, the claim is: Check all that apply.
QO Contingent '
City State ZIP Code O Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only C An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien) :
CI Atteast one of the debtors and another OJ Judgment lien from a lawsuit
Q) other (including a right to offset) i
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ _

 

Describe the property that secures the claim: $ $ $

Creditor’s Name
|
Number Street

As of the date you file, the claim is: Check ail that apply.
Q Contingent

QO) unliquidated

City State ZIP Code Q Disputed

Who owes the debt? Check one.

 

 

 

 

 

 

Nature of lien. Check all that apply.

 

 

 

 

 

 

 

1 debtor 1 only QC) An agreement you made (such as mortgage or secured i
QO) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only OQ) Statutory tien (such as tax lien, mechanic's lien)
C) Atleast one of the debtors and another Q Judgment lien from a lawsuit
C1 Check if this claim relates to a O other (including a right to offset)

community debt
Date debt was incurred Last 4 digits of accountnumber_— | _

Describe the property that secures the claim: $ $ $

 

 

Creditor's Name

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply. |
O Contingent
City State ZIP Code C) Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only QO) An agreement you made (such as mortgage or secured i
Q) Debtor 2 only car loan) :
C] Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
C1 Atleast one of the debtors and another OQ) Judgment lien from a lawsuit
QO) other (including a right to offset)
CO) Check if this claim relates to a

community debt

Date debt was incurred Last 4 digits of account number ___

Add the:dollar value of your entries in Column A on this page. Write that number here: $

 

 

if this is the last page of your form, add the dollar value totals from all pages. i
... Write that number here: $

 

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page of
Debtor 1 Breona Michelle

Everett

 

First Name Middle Name Last Name

Case number (if known)

Eee is Others to Be Notified for a Debt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

| agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to

: be notified for any debts in Part 1,.do not fill out or submit this page.

i

[ Regional Acceptance Corp

 

 

 

 

 

 

 

 

 

 

 

 

Name

8230 MONTGOMERY RD #100

Number Street
| CINCINNATI OH 45236
City State ZIP Code
Name

Number Street

City State ZIP Code

Name

Number Street

City State

Name

ZIP Code

 

 

Number Street

 

 

City State

ZIP Code

 

Number Street

 

 

City State

Name

ZIP Code

 

Number Street

 

 

City State

Official Form 106D

ZIP Code

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

2.1

On which line in Part 1 did you enter the creditor? _"

Last 4 digits of account number 9 47 4

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number —— __

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number ___

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number _9_ A ft 4A

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number

On which line in Part 1 did you enter the creditor?

 

Last 4 digits of account number LL

page _—of_—

 
Fill in this information to identify your case:

Debtor 4 Breona Michelle Everett

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Indiana

 

C) Check if this is an
Case number °
(If known) amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

List All of Your PRIORITY Unsecured Claims

 

| 1. Do any creditors have priority unsecured claims against you?

WA No. Go to Part 2.
| L] yes. |
| 2. List all of your priority unsecured claims. Ifa creditor has more than one priority unsecured claim, list the creditor separately for each claim. For '
| each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and :

nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
| unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other. creditors in Part 3.

: (For.an explanation of each type of claim, see the instructions for this form in the instruction booklet.) s : |

  

 

 

 

 

 

 

 

 

 

 

 

Tgalsisin gto
2.1 |
Last 4 digits of account number $ $ $
Priority Creditor’s Name L
: When was the debt incurred? |
| Number Street \
: I
| As of the date you file, the claim is: Check all that apply.
| City State ZIP Code Q Contingent
: O) unliquidated :
. 2 ;
: Who incurred the debt? Check one. O bisputed
| (2 Debtor 1 only !
O) Debtor 2 only Type of PRIORITY unsecured claim:
| 4 Debtor 1 and Debtor 2 only (J Domestic support obligations
At least one of the debtors and another QO) Taxes and certain other debts you owe the government '
C1 Check if this claim is for a community debt U Claims for death or personal injury while you were
| Is the claim subject to offset? intoxicated
O) No C2 other. Specify
___ yes ey ns eh a te, i a it a
2.2 Last 4 digits of account number_CS $ $ |
Priority Creditor’s Name

 

When was the debt incurred?

 

 

 

 

| Number Street

: As of the date you file, the claim is: Check all that apply.

QO Contingent i
: City State ZIP Code QO) unliquidated
Who incurred the debt? Check one. C1] Disputed

UL) Debtor 1 only

U) Debtor 2 only

i (2 Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

Type of PRIORITY unsecured claim:
(1 Domestic support obligations
QO) Taxes and certain other debts you owe the government

(J claims for death or personal injury while you were
QO) Check if this claim is for a community debt P ary v

 

: intoxicated
| Is the claim subject to offset? Q) other. Specify
LI No '
__O Yes . oe . ne |

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1of_
Debtor 1 Breona Michelle Everett Case number (known)

First Name Middle Name Last Name

CEE your PRIORITY Unsecured Claims — Continuation Page

  
 

"

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim : Pe

LJ

  

Last 4 digits of account number | $ $ $.
Priority Creditor’s Name

 

 

 

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
City State ZIP Code Q) Unliquidated

| Q Disputed
Who incurred the debt? Check one.
| Q) Debior 1 only Type of PRIORITY unsecured claim:
: C) Debtor 2 only
CQ) Debtor 1 and Debtor 2 only

CD Atteast one of the debtors and another

C) Domestic support obligations
C) Taxes and certain other debts you owe the government
QO) claims for death or personal injury while you were

Q) Check if this claim is for a community debt intoxicated
QO) other. Specify

 

| Is the claim subject to offset?

C) No
Qi Yes

 

 

 

Last 4 digits ofaccountnumber

 

 

Priority Creditor's Name

When was the debt incurred?

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent

City State ZIP Code QO) unliquidated

QO Disputed i
Who incurred the debt? Check one. |
| Q) Debtor 1 only Type of PRIORITY unsecured claim:
O) Debtor 2 only
Q) Debtor 1 and Debtor 2 only
/ C} At least one of the debtors and another

CQ) Domestic support obligations |
Q) Taxes and certain other debts you owe the government
C) claims for death or personal injury while you were

i ) Check if this claim is for a community debt intoxicated
CQ other. Specify

 

i Is the claim subject to offset?

QI No
C2 Yes

 

 

Last 4 digits of account number

 

 

i Priority Creditor's Name

When was the debt incurred?

 

 

 

Number Street
|
As of the date you file, the claim is: Check all that apply. |
QO Contingent
City State ZIP Code O) unliquidated

Q Disputed i
' Who incurred the debt? Check one.

Q) Debtor 1 only Type of PRIORITY unsecured claim:

 

i Q) Debtor 2 ont
: entor < only QO) Domestic support obligations \
CJ Debtor 1 and Debtor 2 only QO . |
0 Atleast one of the debtors and another Taxes and certain other debts you owe the government :
| O) Claims for death or personal injury while you were |
/ ) Check if this claim is for a community debt intoxicated me ence ements
| CL) other. Specify
| Is the claim subject to offset?
: QO) No
i Qyes_ —

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of_
Michelle Everett

Last Name

Breona

First Name

Debtor 1
Middle Name

| Pare 2: | List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Yes

claims fit! out the Continuation Page of Part 2:

ha | AT&T

 

 

 

 

Case number (i known)

(2 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed,
included in Part 1. f more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

identify what type of claim it is. Do not list claims already

Last 4 digits of account number SS 4A 8 1

 

i
i

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditors Name

4331 Communications Dr When was the debt incurred? 04/2019

Number Street

Dallas TX 75211

City State ZIP Code As of the date you file, the claim is: Check ail that apply.

QO Contingent

Who incurred the debt? Check one. 2) Unliquidated
Wi Debtor 1 only QO) Disputed
C) Debtor 2 only
C2) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Atteast one of the debtors and another Q student loans

UO Check if this claim is for a community debt U Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

Is the claim subject to offset? O Debts to pension or profit-sharing plans, and other similar debts

Ml No S&H other. Specify Internet/Cable

QC) Yes

2 | Community Health Network Last 4 digits of account number 1 5 9 9 $_ 236.41

Nonpriority Creditor’s Name When was the debt incurred? 03/2019

PO Box 19202

Number Street

Indianapolis IN 46219 As of the date you file, the claim is: Check all that apply.

City State ZIP Code QO Contingent
| Who incurred the debt? Check one. OQ unliquidated
Debtor 1 onty CJ Disputed
: C) Debtor 2 only T { NONPRIORITY . :
| (0 Debtor 1 and Debtor 2 only ‘ype of NONPRIORITY unsecured claim:
: 2 Atleast one of the debtors and another C) student toans :
: oe . O Obtigations arising out of a separation agreement or divorce i
CO) Check if this claim is for a community debt that you did not report as priority claims i
Is the claim subject to offset? O) Debts to pension or profit-sharing plans, and other similar debts |
W No O) other. Specify Medical i
: C} Yes
> | Eagle Finance Last 4 digits of account number _7 8 8 8 5 3101.39 |
i onprionty Grecitor’s veme When was the debt incurred? 02/2019 I
’ 9747 E Washington Street TT

Number Street i

Indianapolis IN 46229 As of the date you file, the claim is: Check all that apply.

City State ZIP Code

ti t :
‘ Who incurred the debt? Check one. v Con ngen i
i ry | OQ) Unliquidated
' Debtor 1 only 2 bisputed i
| QC) Debtor 2 only |
| C2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
L) At least one of the debtors and another
: C2 Student toans
i Q) Check if this claim is for a community debt (2 Obligations arising out of a separation agreement or divorce
i : . that you did not report as priority claims i
| i
: One claim subject to offset? C] Debts to pension or profit-sharing plans, and other similar debts 1
No 2 other. Specify _Lawsuit/judgement
i OC) ves
Lo a veel
Schedule E/F: Creditors Who Have Unsecured Claims page __of___

Official Form 106E/F

 

 

 

 

 
Breona Michelle Everett Case number known

Debtor 1
First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

| After listing any entries on this Page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

you did not report as Priority claims

QD) check if this claim is for a communit debt
¥ QO Debts to pension or profit-sharing plans, and other similar debts

i
44 ‘ai
Farmington Lake Apt Last 4 digits of account number 3 So oO 8 ¢ 928.00)
Nonpriority Creditors Name 07, 1201 3
PO Box 4465 When was the debt incurred?
Ni St i
| Carm el reet IN 46082 As of the date you file, the claim is: Check ail that apply. i
| City State ZIP Code C2 Contingent |
QO Unliquidated ,
| Who incurred the debt? Check one. Q) Disputed
| | Debtor 1 only
| 2 Debtor 2 only Type of NONPRIORITY unsecured claim:
; C3 Debtor 1 and Debtor 2 only C} Student loans
| C2 At feast one of the debtors and another Q obligations arising out of a separation agreement or divorce that
j
|
|
|

 

 

 

 

 

 

 

 

 

 

 

 

i
Is the claim subject to offset? O) other. specify lawsuit/judgement |
eee
! wi No i
i QO Yes |
{
a5 igk 43147 !
| Fifth Third Bank Last 4 digits of account number 4_ 2 1 7 $976.63;
Nonpriority Creditor's Name |
| PO Box 19326 When was the debt incurred? 09/2019 !
| Number Street |
Minneapolis MN 55419 As of the date you file, the claim is: Check all that apply. |
i City State ZIP Code © Contingent
, i
| Q) Unliquidated i
i Who incurred the debt? Check one. Q Disputed |
Q@ Debtor 4 only
| C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
! CQ Debtor 1 and Debtor 2 only O Student ioans |
: t
C1 Atleast one of the debtors and another CQ) Obtigations arising out of a Separation agreement or divorce that |
Q Check if this claim is for a community debt you did not report as priority claims 7
i 2} Debts to Pension or profit-sharing plans, and other similar debts i
Is the claim subject to offset? C) Other. Specify bank
i No |
Q) Yes |
7 s_7193.87'
GM Financial Leasing Last 4 digits of account number Oo 4 4 6 i
Nonpriority Creditor's Name . 07 1201 8 :
PO Box 781 43 When was the debt incurred?
j Number Street i
i . im is: |
Phoenix AZ 85062 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
QO unliquidated :
Who incurred the debt? Check one. Q disputed '
} Q Debtor 1 only
t
i Q Debtor 2 only Type of NONPRIORITY unsecured claim: :
| 4 Debtor 1 and Debtor 2 only Q Student toans !
| At least one of the debtors and another QO Obligations arising out of a Separation agreement or divorce that |
i Q Check if this claim is for a community debt Q you did not repo rt as priority claims imiter.
Is the claim subject to offset? QO other. Specify Leasin
i QD) No |
|
i |
}

Q Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of___
Debtor 1

 

4.7

 

 

 

Breona Michelle Everett

 

First Name Middie Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Imc Credit Services Last 4 digits of account number 3 7 4 7 $
Nonpriority Creditor’s Name 4 0 2 0 4 7
PO Box 20636 When was the debt incurred? |
Number Street a i
Indianapolis IN 46220 As of the date you file, the claim is: Check all that apply. |
City State ZIP Code O Contingent |
i OQ) unliquidated |
Who incurred the debt? Check one. O Disputed
G4 Debtor 1 only |
Q Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 7 and Debtor 2 only Q Student foans
At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
i QC) Check if this claim is for a community debt you did not report as priority claims
QC) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? O other. Specify Community Health Network
wi No
| QO ves
48
| Imc Credit Services Last 4 digits of accountnumber 2. 7 9 9° ¢ 1007.00
Nonpriority Creditor’s Name
, 10/2017
2 PO Box 20636 When was the debt incurred?
i Number Street . . k .
Indian ap olis IN 55419 As of the date you file, the claim is: Check all that apply. |
i City State ZIP Code O Contingent i
O unliquidated
Who incurred the debt? Check one. OQ bisputed
i bd Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
j
(C) Debtor 1 and Debtor 2 only UO Student loans
i C1 Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
‘ . you did not report as priority claims
fe bt
| O Check if this claim is for a community de QD) debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? C) other. specify bank
i i No
: O) Yes i
, neous pete, weet kb be on nae een - a om oe reese emene corneas ns 8 oom 429
: ‘ : Last 4 digits of account number _1 2 6 9 ‘
Nationwide +40 4 a
i Nonpriority Creditor's Name 08/2016 :
When was the debt incurred? :
i 725 Canton St —_—_—
Number Street As of the date you file, the claim is: Check all that apply.
Norwood MA 02062
City State ZIP Code OQ) Contingent
QO Unliquidated :
‘ Who incurred the debt? Check one. OQ bisputed !
1 &d Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only C2 student foans |
C1 Atleast one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
i : wo did not report as priority claims i
QO) Check if this claim is for a community debt you . . os
| y DQ Debts to-pension or profit-sharing plans; and-other-similar- debt |
Is the claim subject to offset? O) other. Specify Insurance
4 No
i (2 Yes
: i
Schedule E/F: Creditors Who Have Unsecured Claims page _of_

Official Form 106E/F

 
Michelle

Last Name

Breona

First Name

Debtor 1
Middle Name

Everett Case number (if known)

Your NONPRIORITY Unsecured Ciaims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
4.1 Progressive Last 4 digits of account number 3 4 ft ga $ 384.00
Nonpriority Creditor's Name
725 Canton St When was the debt incurred? 04/2016
Number Street ee
Norwood MA 02062 As of the date you file, the claim is: Check all that apply.
City State ZIP Code CJ Contingent
QO) untiquidated
Who incurred the debt? Check one. QD bis
puted
Mi Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
i C) Debtor 1 and Debtor 2 only O Student loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
oe aye we . you did not report as priority claims
Cl Check if this claim is for a community debt (2 Debts to pension or profit-sharin plans, and other similar debts
pel Pi I}
Is the claim subject to offset? O other. Specify Insurance
Mf No :
‘ C2 Yes i
Progressive Leasing Last 4 digits of account number 4 2 4 6° gs 1101.29.
Nonpriority Creditor's Name 07/2018 :
| 5651 W Talavi Blvd When was the debt incurred?
| Number Street . .
Glendale AZ 45236 As of the date you file, the claim is: Check all that apply.
City State ZIP Code O) Contingent
QO) unliquidated
Who incurred the debt? Check one. 2 pisputed
&d Debtor 4 only
i Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only © Student loans
i At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
1 . on ee
: CO) Check if this claim is for a community debt you did not report as priority claims
| QO) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? LD other. Specify Auto Loan
of No
‘es i
Pet TORE Ma A SM eK aE ae EE EB mS I mR REN ee Sm ae Cm ARN ca Er nee Ci, ee PE he Se Beak RE MAR al SLE Me RS NENT a ih SRN aE AR a tn a RE iC EA ERE SEB a abet aN i
4.1: 5 17413.59'
Regional Acceptance Corp Last 4 digits of account number 3 4 7 4 TT
Nonpriority Creditor's Name
2 07/2018
8230 MONTGOMERY RD #100 When was the debt incurred?
Number Street - i
CINCINNATI OH 02062 As of the date you file, the claim is: Check all that apply. '
City State ZIP Code C Contingent
; O) unliquidated
Who incurred the debt? Check one. QO Disputed /

Md Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

() Check if this claim is for a community debt

is the claim subject to offset?
| No
: Q Yes

Official Form 106E/F

Type of NONPRIORITY unsecured claim:

UJ student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U Debts to pension or profit-sharing plans, and other similar debts

C2) other. Specify Insurance

Schedule E/F: Creditors Who Have Unsecured Claims

page of
Case number (i known),

 

Debtor1 Breona Michelle Everett
First Name Middle Name Last Name
[e\aw@voe Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
4.1) at
Spectrum Last 4 digits of account number 4. 7 3) 9 $ 320
Nonpriority Creditor's Name
i 12/2018
PO Box 790450 When was the debt incurred?
Number Street
Saint Louis MO 63179 As of the date you file, the claim is: Check all that apply.
City State ZIP Code 2 Contingent
oO Unliquidated
Who incurred the debt? Check one. Q disputed
A Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CO student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? C2 other. Specify_Internet
: wi No
| (3 ves
L_| Last 4 digits of account number $
Nonpriority Creditor's Name
When was the debt incurred?
i Number Street
| waver ree As of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent
O) Uniiquidated
Who incurred the debt? Check one. Q pisputed
QO] Debtor 1 only
(3 Debtor 2 only Type of NONPRIORITY unsecured claim:
3 Debtor 1 and Debtor 2 only UO Student loans
C1 Atleast one of the debtors and another Q obligations arising out of a separation agreement or divorce that
: se did not report as priority claims
CL) Check if this claim is for a community debt you
i Chee! ' ' or y C) Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? OQ) other. Specify
(3 No
: OQ) Yes
[| $
: Last 4 digits of accountnumber
, Nonpriority Creditor’s Name
When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
City State ZIP Code U Contingent
QO Unliquidated
Who incurred the debt? Check one. 0 Disputed
: (3 Debtor 1 only
! Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only 2 Student loans
| U1 Atleast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
. se you did not report as priority claims
i i t
| C) Check if this claim is for a community deb (1 Debts to pension or profit-sharing pians, and other similar debts
Is the claim subject to offset? C) other. Specify
OI No
: Q) ves
1
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of
Case 19-08017-RLM-7 Doc1_ Filed 10/28/19 EOD 10/28/19 16:30:30 Pg 33 of 62
Debtor 1 Breona

Michelle Everett

Case number (i known),

 

First Name Middle Name

Last Name

| Pare 2: | List Others to Be Notified About a Debt That You Already Listed

 

| 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
| example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the

Imc Credit Services

additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
PO Box 20636 Line 4.7 _ of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street Mi Part 2: Creditors with Nonpriority Unsecured Claims
! —— igi 3747
Indianapolis IN 20636 Last 4 digits of account number _~ _" _ _
eee ne as, State ZIP COde ues eee vo ae ns —
Imc Credit Services On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 20636 Line 4.8 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street MW Part 2: Creditors with Nonpriority Unsecured
Claims
Indianapolis IN 20636 Last 4 digits of account number 2 7 9 9
City State ZIP Code
|
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OU Part 1: Creditors with Priority Unsecured Claims
Number Street QO Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
HY « State, ZIP Code eee ee tak et um ais ca tie ne is etme RES
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured |
Claims ,
j
Last 4 digits of account number
Tce er ee i EE AP CON et et mt amis ors mamas amas mamas amines SS i
On which entry in Part 1 or Part 2 did you list the original creditor? i
Name
Line of (Check one): QO) Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber = =
City State ZIP Code — ee
i
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q) Part 4: Creditors with Priority Unsecured Claims
Number Steet OU Part 2: Creditors with Nonpriority Unsecured
Claims :
Gity State SIP Code Last 4 digits of account number =
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_
Eo Add the Amounts for Each Type of Unsecured Claim

|

6. Total the amounts of certain types of unsecured claims. This information is for statistical re

Debtor  Breona Michelle Everett

First Name Middle Name Last Name

 

Case number (i known)

 

Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total-claims

' from Part 2

6a.

6b.

6c.

6d.

6e.

6h.

6i.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

6j.

porting purposes only. 28 U.S.C. § 159.

 

 

 

 

 

 

 

Total claim
5 0.00
$ 0.00
5 0.00
+5 0.00
5 0.00
Total claim
$ 0.00
$ 0.00
5 0.00
+5 34789.84
§ 34789.84

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page of
Fill in this information to identify your case:

Debtor Breona

Michelle Everett

 

First Name Middle Name Last Name

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Indiana

Case number

(If known) UI Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
WI No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Q) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

, Name

 

| Number Street

 

i City State ZIP Code

dates SOBRCHR KS gprs Sedna, FF em ta ee bet + settle * nes” ci at . : ek ware a vos AS CIR LRS ene

 

 

i Number Street

 

fo HY ae en State ZIP Code

LRT Shek naa RE BE SSA CANE en ee Neti Lusestincoits \° teaaranetage nf atest a coronene 2 ete

 

Name

 

| Number Street

 

City _. State ZIP Code

os 2 sso were pee wee eR OVER RRCSI e NRY  B

 

 

Number Street

 

| City State ZIP Code

 

| Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page tof
Case 19-08017-RLM-7 Doc1_ Filed 10/28/19

Debtor 1 Breona

Michelle

Everett

 

First Name

Middle Name

Last Name

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number Street

 

City

bony 2 ee ee

State

ZIP Code

saa ts Sp mA He Meare

 

Name

 

Number Street

 

City

State

ZIP Code

 

 

Name

 

Number Street

 

City

oe RRO CEE NILE Eat

State

ZIP Code

 

Name

 

Number Street

 

i

| City
2]

State

ZIP Code

 

Name

 

Number Street

 

City

 

State

ZIP Code

 

Name

 

Number Street

 

City

State

ZIP Code

 

Name

 

Number Street

 

City

 

State

ZIP Code

 

 

:
| Name
:

Number Street

 

City

Official Form 106G

; State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

EOD 10/28/19 16:30:30 Pg 37 of 62

Case number (if known)

What the contract or lease is for

 

SALAS San nape

Sas as

Se ee eee Pomorie

page. of
Fill in this information to identify your case:

Debtor1  Breona Michelle Everett

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Southern District of Indiana

 

Case number

(if known) L) Check if this is an
amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. !f more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

| 4. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)
W No

CJ Yes

| 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
| Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
wi No. Go to line 3.

C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
LI No |

QO] Yes. In which community state or territory did you live? _ Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or {egal equivalent

 

Number Street |

 

| City State ZIP Code |

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on i
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, |

| Schedule E/F, or Schedule G to fill out Column 2.

i Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1 :
OU) Schedule D, line i
Name |
Q) Schedule E/F, line
Number Street Q) Schedule G, line
iY State a AIP Code, . . vn nv nw
3.2 {
(2 Schedule D, line
i Name
i O) Schedule EF, line |
Number ‘Street Schedule G, line
City ce ee SME ZP Code cee ones cu tinh _
3.3
( Schedule D, line :
Name '
| QO Schedule E/F, line |
Number Street O) Schedule G, line
City State ZIP Code oe |

Official Form 106H Schedule H: Your Codebtors page 1of____
Debtor 1 Breona Michelle Everett Case number (i known),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
| ES Page to List More Codebtors
|
Column 1: Your codebtor Column 2: The creditor to whom you owe the.debt
Check all schedules that apply:
|
QO) Schedule D, line |
Name —_—__ :
| Q) Schedule E/F, line |
| Number Steet QO) Schedule G, line |
SS Cn
O) Schedule D, line
Name —__
(} Schedule E/F, line
| Number Street Q) Schedule G, line
| oy State ee
3.
x ) Schedule D, line '
i ame TT i
QO) Schedule E/F, line
| Number Street QO) Schedule G, line
| |
City State ZIP Code
cen yn est ne eine enpanen scene my nines inane iatitity ties Wa ee. ects ec a eee ih one s- - pepe ae ol
3_ ‘
5 Q) Schedule D, line i
ame __
OU Schedule E/F, line
i Number Street Q) Schedule G, line
City ce State nn AIP Code a
B_
Name OQ) Schedule D, line
| OQ) Schedule E/F, line
Number Street Q) Schedule G, line
City State. cn IP Code ce . sects eum se
sj
Name QO) Schedule D, tine
; QO) Schedule E/F, line
' Number Street Q) Schedule G, line
C Sy SIT ZIP Code ca See nt cee ce
Name Q) Schedule D, line :
i QO) Schedule E/F, line
| Number Street C} Schedule G, line
|
se re
| |
| 4 QO) Schedule D, line
Q) Schedule E/F, line
Number Street Q) Schedule G, line
| _ aly State ___ZIP Code ee a |

 

 

 

Official Form 106H Schedule H: Your Codebtors page. sof_
Fill in this information to identify your case:

Debtor 1 Breona Michelle Everett

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Indiana

Case number Check if this is:
(If known)
(2 An amended filing
{2 A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 WMy DDI YYYY
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 4 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EEE Deserve Employment

|

4. Fillin your employment :
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

 

| If you have more than one job,

attach a separate page with
‘information about additional Employment status ZA Employed (J Employed
| employers. CO) Not empioyed U2 Not employed
| Include part-time, seasonal, or
If-employed work. .
| selremproyeewer Occupation Account Coordinator

 

Occupation may include student
| or homemaker, if it applies.

| Empioyer’s name * Par North America

Employer’s address 7835 Woodland Dr Suite 150

 

 

 

 

Number Street Number Street
i
indianapolis IN 46278
! City State ZIP Cade City State ZIP Code
How long employed there? 5 years 5 years

oa Details About Monthly Income |

, Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

_ Spouse unless you are separated.

i If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

| ~ “For Debtor = --For Debtor 2: or~
non-filing spouse

| 2. List monthly gross wages, salary, and commissions (before all payroll
! deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2480.00 $

|
| 3. Estimate and list monthly overtime pay.

 

| 2730.00} | 5

' 4, Calculate gross income. Add line 2 + line 3. 4. $

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Debtor 1 Breona Michelle Everett : Case number (if known),

i

|
|
:

ao

™

9.
10.

|
|
|

1

—

 

First Name Middle Name Last Name

For Debtor 1 For Debtor 2 or
-hon-filing spouse _

 

Copy line 4 here... ees ceseecsessnsscseessstsessesesscscsesrsscausssssesveasavansesatenenens >4.  $__ 2730.00 $

§. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. $¢ 293.61 $
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 $
5c. Voluntary contributions for retirement plans 5c. § 0.00 $
5d. Required repayments of retirement fund loans Sd. $ 0.00 $
5e. insurance be. $ 0.00 $
5f. Domestic support obligations 5f. $ 185.04 $
5g. Union dues 5g. $ 0.00 $
5h. Other deductions. Specify: 5h. +$ 0.00 +3
. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5e+5f+5g+5h. 6. § 478.65 $
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2251.35 $
. List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total $ 0.00 $

monthly net income. 8a.
8b. Interest and dividends 8b. §$ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce $ 300.00 $

settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. $ 0.00
8e. Social Security 8e. $ 0.00 $
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: sf. § 0.00 $
8g. Pension or retirement income 8g. ¢ 0.00 $
8h. Other monthly income. Specify: 8h. +$ 0.00 +3
Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9 | ¢ 300.00 $

Caiculate monthly income. Add line 7 + line 9.
ai, ak ¢ _2551.3514.] 5 =|;
Add the entries in line 10 for Debtor 1 and Debtor 2 or non filing spouse. 10.

 

 

 

 

 

 

 

. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

. Add the amount in the last column of line 10 to the amount in fine 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

: 13.Do you expect an increase or decrease within the year after you file this form?

|
|

wi No.

11.4% $ 0.00 .

2 2551.35

Combined
monthly income

 

C) Yes. Explain:

 

 

Official Form 1061 Schedule I: Your Income

page 2

 

 
Fill in this information to identify your case:

Debtor 1 Breona Michelle Everett oo
First Name Middle Name Last Name Check if this is:

 

Debtor 2 (J An amended filing

(Spouse, if filing) First Name Middie Name Last Name oO
a . A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Southern District of Indiana expenses as of the following date:

 

Case number MM / DD/ YYYY
(If known}

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Re Describe Your Household

 

 

1, Is this a joint case?

| No. Go to line 2.
0) Yes. Does Debtor 2 live in a separate household?

L No
O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

:2, Do you have dependents? U2 No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and kf Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.............ee . oO
Do not state the dependents’ Daughter 10 w No
names. : Yes
Daughter 6 U) No
wi Yes
() No
UL) Yes
LJ No
C) Yes
3 No
: OQ Yes
3. Do your expenses include wi No

expenses of people other than QO
"yourself and your dependents?" Yes

FREE Estimate Your Ongoing Monthly Expenses

 

' Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
. expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

: such assistance and have included it on Schedule I: Your Income (Official Form 106l.) . Your expenses. : -
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 0.00
' any rent for the ground or lot. 4.
if not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses Ac. $ 0.00
$ 0.00

4d. Homeowner's association or condominium dues 4d.

Official Form 106J Schedule J: Your Expenses page 1
Debtor 1 Breona Michelle Everett Case number (known)

12.

13.

14,

16.

17.

18.

19.

20.

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c, Other. Specify:

 

17d. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.
6b.

6c.

2
2

15a.
15b.
15¢c.

15d.

17a.

17b.

17c.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Your expenses
“gS 000
$ 380.00
$ 70.00
$ 280.00
$ 0.00
§ 525.00
$ 0.00
$ 100.00
$ 130.00
$ 225.00
$ 230.0
§ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 457.00
$ 0.00
$ 0.00
$ 0.00
§ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00

page 2
Case 19-08017-RLM-7 Doc1_ Filed 10/28/19

Debtor 1 Breona

Everett

 

First Name

21. Other. Specify:

22. Calculate your monthly expenses.

22a. Add lines 4 through 21.

 

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

‘23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income.

EOD 10/28/19 16:30:30 Pg 44 of 62

Case number (i known)

21.

22a.

22b.

22c.

23b.

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Mi No.

2) Yes. | Explain here:

Official Form 106J

Schedule J: Your Expenses

 
  
  
  

 

 

+3 0.00
$ 2397.
$ 0.00
$ 2397.00

$ 2551.35

~$ 2397.00

$ 154.35

 

 

 

page 3
Fill in this information to identify your case:

Debtor 1 Breona Michelle Everett

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Indiana

Case number
(If known)

 

C) Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Mf No

QO Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

 

| Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
| that they are true and correct.

X% Dhogno sarod x
us i)

Signature of Debtor 1 Signature of Debtor 2

pate (0 AZ HOW) Date
MM/ DO / MM/ DD / YYYY

Femi. RU nce Ra SEI PRINS A NS RU NNN A SER A So RE ERR ce REE RAMEE SS RRR SRS LaRosa ARRON SCE

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 19-08017-RLM-7 Doc1 Filed 10/28/19 EOD 10/28/19 16:30:30 Pg 46 of 62
Fill in this information to identify your case:

Debtor 4 Breona Michelle Everett

 

First Name Middie Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: Southern District of Indiana

Case number
{if known)

 

 

 

Official Form 107

() Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

ae Details About Your Marital Status and Where You Lived Before

 

; 1. What is your current marital status?

C) Married
wi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Y No

QO Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

Debtor 1: Dates Debtor 1
| lived there
| From
Number Street
To
City State ZIP Code
; From
, Number Street
To

 

 

City State ZIP Code

° 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a co

Debtor 2:

UJ same as Debtor 1

Dates Debtor.2
lived there

OU same as Debtor 1

From

 

Number Street

To

 

 

City

C) same as Debtor 4

State ZIP Code -
(J same as Debtor 4

From

 

Number Street

To

 

 

City

State ZIP Code

mmunity property state or territory? (Community property

' states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

QI No

| Part 2: the Sources of Your Income

; wy Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Debtor 1

Michelle Everett

Last Name

Breona

First Name

 

Middle Name

Case number (if known)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ail businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

MH No

CU) Yes. Fill in the details.

 

Sources of income
Check all that apply.

wi Wages, commissions,

il
From January 1 of current year unt bonuses, tips

the date you filed for bankruptcy:

For last calendar year: WA Wages, commissions,
bonuses, tips

(January 1 to December 31,2018 )

QO Operating a business
YYYY

| Wages, commissions,
bonuses, tips

) QO Operating a business

For the calendar year before that:
(January 1 to December 31,2017
YYYY

QO Operating a business

Sources of income:
Check all that apply.

Gross income

(before deductions and
exclusions)

O Wages, commissions,
bonuses, tips

$ ___ 28576.55

Q) Operating a business

QO Wages, commissions,
bonuses, tips

$ 42304.71
Q) Operating a business

) Wages, commissions,
bonuses, tips

$ 49523.00

Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

QO) No
Wd Yes. Fill in the details.

Official Form 107

 
 

Sources of income
Describe below.

From January 1 of current year until Child suppo

the date you filed for bankruptcy:

 

For last calendar year:

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

 

 

(January 1 to December 31,2018
YYYY

 

 

For the calendar year before that:

 

3150.00
Child support 4148.00
Child support 5340.00

 

(January 1 to December 31,2017 )

 

YYYY

 

|

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

 

Gross income from
each source

(before deductions and
exclusions)

page 2
Debtor 1 Breona

Michelle Everett

Case number (i known)

 

First Name

Middie Name

Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

| 6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

:

{) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

Ml No. Go to line 7.

I Q) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
: child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

QO) Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

QO] No. Go to line 7.

i UL) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
| creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditor’s Name

Dates of
payment

Total amount paid Amount you stil! owe.

 

Number Street

 

 

City

State ZIP Code

 

Creditor's Name

 

Number Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Was this payment for...

Q Mortgage

QQ car

CY credit card

C) Loan repayment

Q Suppliers or vendors
QO) other

a Mortgage

QQ car

CY credit card

Q Loan repayment

Q Suppliers or vendors
CJ other

Q Mortgage

C) car

QO) credit card

C2) Loan repayment

Q Suppliers or vendors
C) other

page 3
Debtor 1 Breona Michelle Everett Case number (if known),

 

 

First Name Middle Name Last Name

 

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

i Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;

i corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

MI No

QI Yes. List alt payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still, Reason for this payment
payment paid owe .
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

 

City State ZIP Code
8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

A No

C) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid owe Include creditor's name

 

 

 

 

 

|

Insider's Name § $
! Number Street
i
:

City State ZIP Code
ne
$ $

 

Insider's Name

 

Number Street ;

 

 

Lo. City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Debtor 1

i

Breona

Michelle

Everett

 

First Name Middie Name

Last Name

Identify Legal Actions, Repossessions, and Foreclosures

Case number (if known)

 

9. Within 1 year before you filed for bankruptcy,
List all such matters, including personal injury cases, small claims actions, divorces, collection sui

and contract disputes.

OQ No
wi Yes. Fill in the details.

Case title

Farmington Lake Apts

JRK Rsdntl America,

 

Case number

Case title.

49K03-1304-SC-001 |
small claims
Eagle Finance Company —

 

Case number

 

10. Within 1 year before you filed for bankruptcy,
Check all that apply and fill in the details below.

M& No. Goto line 11.
C Yes. Fill in the information below.

49D06-1902-CC-007

were you a party in any lawsuit, court action, or administrative proceeding?

Nature of the case

Court or agency

» Marion County

ts, paternity actions, support or custody modifications,

Status of the case

 

 

 

 

 

 

Court Name Q Pending

| . Q On appeal
Lawrence Township pp

_Number Street wi Concluded

i

City State ZIP Code

| Marion County

‘Court Name bd Pending

bone me C2 on appeat

Civil Division 6 PP

‘Number Street O) concluded

(City State ZIP Code

was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Describe the property

 

Creditor’s Name

 

Number Street

Explain what happened

Date

C) Property was repossessed.

 

OQ) Property was foreclosed.

C) Property was garnished.

 

City State ZIP Code

Describe the property

 

Creditors Name

 

Number Street

Explain what happened

 

 

City State

Official Form 107

Oooo

LJ Property was attached, seized, or levied.

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Date .

Value of the property

 

Value of the property

page 5

'
Debtor 1 Breona Michelle Everett Case number (if known)

First Name Middle Name Last Name

. 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

YM No

C) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
: Creditor’s Name
|
) | $
| Number Street
i
City State ZIP Code Last 4 digits of account number: XXXX—

' 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

i | No
' (OD) Yes

List Certain Gifts and Contributions

 

_ 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Mi No

Q) Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
: [ooo mtn ini ene entnnneeneemnecinnannen Se tenievimes unmet
_ $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
i Gifts with a total. value of more than $600 Describe the gifts Dates you gave. Value
‘ per person . 7 . : . . the gifts
Person to Whom You Gave the Gift $
$

 

 

Number Street

 

: City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtor 1 Breona Michelle Everett Case number (i known)

First Name Middle Name Last Name

 

 

; 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

i = No

O Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value

 

 

that total more.than $600 contributed
i
es
: $
i Charity's Name \
}
i $

 

 

 

Number Street

 

City State ZIP Code :

L

ae Certain Losses

 

|
) 15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

O) Yes. Fill in the details.

I

| Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred ; oo , loss lost
Include the amount that insurance has paid. List pending insurance

| : , , claims on line 33 of Schedule A/B: Property.

 

i

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing 2 bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wi No

Q) Yes. Fill in the details.

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
|
|
! $

 

 

 

City Slate ZIPCode

 

Email or website address

 

 

Person Who Made the Payment, if Not You ! i

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Debtor 1 Breona Michelle Everett Case number (irknown)

First Name Middle Name Last Name

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street i |

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MY No

C) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was e
made
Person Who Was Paid i
$
Number Street .
i
: ;

 

 

City State ZIP Code bok an

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

No
CI Yes. Fill in the details.

Description and value of property Describe any property. or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

City - State ZIP Code

Person’s relationship to you

 

i Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code . L ee J

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Debtor 1 Breona Michelle Everett Case number (if known)

First Name Middle Name Last Name

 

 

|
19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

i Wi No

U2 Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

\
|

 

|

rene: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

C1 No
| Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, __ closing or transfer
or transferred
Fifth Third Bank
Name of Financial Institution _ 6 6 8 5 | Checking closed $ -976.63
QO Savings

Number Street
O Money market

 

QO Brokerage

 

 

 

 

City State ZIP Code Q Other
XXXX- (2) checking $
Name of Financial Institution
Q Savings
Number Street QO Money market

Q Brokerage

 

O Other.

 

City State ZIP Code

214. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
Wi No

Q Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still

co wet ee _ have it?
|

‘C2 No

Name of Financial Institution Name (2 Yes
|
Number Street Number Street
|
|

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Debtor 1 Breona Michelle Everett Case number (i known)

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

Who else has or had-access to it? Describe the contents Do you still
ce have it?
Q)No
Name of Storage Facility Name Q Yes
|
Number Street Number Street :

|

 

CityState ZIP Code

 

City State ZIP Code

EE tecntity Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
wf No
Q) Yes. Fill in the details.
Where is the property? Describe the property

 

<A

Owner's Name

 

Number Street :
Number Street :

 

 

 

City State ZIP Code

 

 

City State ZIP Code

a <- Details About Environmental Information

 

|

' For the purpose of Part 10, the following definitions apply:

| @ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

« Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
i utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

_ 24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

YM No

| 2 Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit /
Number Street Number Street
eee
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Debtor 1 Breona Michelle Everett Case number (if known)

First Name Middle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

Wi No

| 1 Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code i
City State ZIP Code |

| 26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

i No

C] Yes. Fill in the details.

 

 

 

 

 

 

: Court or agency Nature of the case Status of the

. / case

{

: Case title

Court Name Q Pending

i i
\ QO on appeal :

Number Street Q Concluded :

Case number City State ZIP Code

i

Co Give Detalls About Your Business or Connections to Any Business i

. 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business? :
C) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

CO A member of a limited liability company (LLC) or limited liability partnership (LLP)

OA partner in a partnership
: OQ An officer, director, or managing executive of a corporation

QO An owner of at least 5% of the voting or equity securities of a corporation

wi No. None of the above applies. Go to Part 12.
QC] Yes. Check all that apply above and fill in the details below for each business.
| Describe the nature of the business Employer Identification number

| Do not include Social Security number or ITIN.
Business Name ~ woes sone — cen

 

 

 

(BIN; =
Number Street Lc mee vane — . es oye |
Name of accountant or bookkeeper Dates business existed
| From To
City State ZIP Code_ oe conte ee 7 ss “ .
,.. Describe the.nature ofthe business... “ a. Employer. identification number. een sateen

 

: Do not include Social Security number or ITIN.
Business Name

 

 

(BIN; =
Number Street : cen eaten wee
Name of accountant or bookkeeper : Dates business existed
| | From To

 

 

 

smc enn seco an swe se ad . . oat

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Debtor 1 Breona Michelle Everett Case number (i known)

First Name Middle Name Last Name

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name
EIN: -

Name of accountant or bookkeeper Dates business existed

 

Number Street

 

- From To

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

MW No

CJ Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Drs Cuoiatt x

Signature of Debtor 1 Signature of Debtor 2

Date weaken Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

MW no
) Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

Mi No

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
Fill in this information to identify your case:

Debtor 1 Breona Michelle Everett

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Indiana

Case number U) Check if this is an
(if known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 2s

 

If you are an individual filing under chapter 7, you must fill out this form if:
™ creditors have claims secured by your property, or
m@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

ke Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the |
: information below. '

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property ;

secures a debt? as exempt on Schedule C7
.
i Creditor’s .
name: Regional Acceptance Corp GA Surrender the property. Wi No .
Be ER rae, cane eens ARE Ee QC) Retain the property and redeem it. C2 Yes :
Description of 2016 Ford Fusion 70,000 miles . | >
property (J Retain the property and enter into a

securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:

 

 

} oe

Creditor's CQ Surrender the property. LI No
name:
~ QC) Retain the property and redeem it. Cl] Yes

U2 Retain the property and enter into a
Reaffirmation Agreement.

Description of

property

securing debt:
() Retain the property and [explain]:

 

 

Creditor’s () Surrender the property. QI No
name:
LD Retain the property and redeem it. QO Yes

} Description of
property
securing debt:

Q) Retain the property and enter into a
Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

 

__ Creditor's C) Surrender the property. QOINo
; name:
U Retain the property and redeem it. QO) Yes
Description of
property
securing debt:

QJ Retain the property and enter into a i
Reaffirmation Agreement.

{J Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Debtor 1 Breona Michelle Everett Case number (if known)

 

 

First Name Middie Name Last Name

j Part 2: (ER Your Unexpired Personal Property Leases ;

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
| fill in the information below, Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
~ ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases . Will the lease be assumed?
Lessor’s name: OI No
Yes
Description of leased
property:
Lessor’s name: O No
Oy
} Description of leased es
: property:
Lessor’s name: ONo
Description of leased UL) Yes
property:
Lessor’s name: OINo
! . L} Yes
Description of leased
property:
Lessor’s name: O No
. C) Yes
Description of leased
property:
cee ve oe nentnen cre conn
‘ Lessor’s name: O No
a Q) Yes
Description of leased
property:
Lessor’s name: QO No
QO) Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x Presa Coereth x

 

Signature of Debtor 1 Signature of Debtor 2
patel a : 5 a IQO Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Verification of Creditor List (rev 12/01/18)

UNITED STATES BANKRUPTCY COURT
Southern District of Indiana

ne become Mchalle. Evecett_

[Name of Debtor(s)]

Case No.

 

(XX-XXXXX)

 

Debtor(s).

Ol Check if this form

is submitted with an
amended creditor list.

VERIFICATION OF CREDITOR LIST

(I/We) declare under penalty of perjury that all entities included or to be included in
Schedules D, E/F, G, and H are listed in the creditor list submitted with this verification.
This includes all creditors, parties to leases and executory contracts, and codebtors.

(I/We) declare that the names and addresses of the listed entities are true and correct to
the best of (my/our) knowledge.

(I/We) understand that (I/we) must file an amended creditor list and pay an amendment
fee if there are entities listed on (my/our) schedules that are not included in the creditor
list submitted with this verification.

¢

4 i 4 ( 4 i
Dated: /O/x 2 Bix? kK ibn Udine i >

Signature of Debtor

 

Signature of Joint Debtor

(Note: Certificate of Service not required.)
Case 19-08017-RLM-7 Doc1_ Filed 10/28/19

AT&T
4331 Communications Dr.
Dallas, TX 75211

Community Health Network
PO Box 19202
Indianapolis, IN 46219

Eagle Finance
9747 E Washington Street
Indianapolis, IN 46229

IMC Credit Service
PO Box 20636
Indianapolis, IN 46220

Nationwide
725 Canton St.
Norwood, MA 02062

Progressive
725 Canton St
Norwood, MA 02062

Progressive Leasing
5651 W Talavi BLVD
Glendale, AZ 45236

Regional Acceptance Corp
8230 Montgomery #100
Cincinnati, OH 45236

Spectrum
PO Box 790450
Saint Louis, MO 63179

EOD 10/28/19 16:30:30 Pg 62 of 62
